    Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 1 of 12 Page ID #:1



1    Joshua H. Haffner, SBN 188652
     jhh@haffnerlawyers.com
2    Graham Lambert, SBN 303056
3    gl@haffnerlawyers.com
     HAFFNER LAW PC
4    445 South Figueroa Street, Suite 2625
5    Los Angeles, California 90071
     Tel: (213) 514-5681
6    Fax: (213) 514-5682
7
8    Attorneys for Plaintiff Kazem Mousavi
9
10
11                       UNITED STATES DISTRICT COURT
12         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14
     KAZEM MOUSAVI, an individual;            CASE NO.
15
                        Plaintiff,
16
                                              MOTION TO QUASH SUBPOENA
17         v.                                 FOR MEDICAL RECORDS
18
   JOHN CHRISTNER
19 TRUCKING, LLC (2) THREE
20 DIAMOND LEASING, LLC
21                      Defendants.
22
23
24
           Plaintiff Kazem Mousavi (“Plaintiff” or Mousavi”) requests this Court to

25
     quash a subpoena served by Defendant John Christner Trucking, LLC (“Defendant”

26
     or “JCT”) on Iraj Azizi, M.D., 9200 West Pico Blvd., Los Angeles, CA 90035. A

27
     copy of the subpoena is attached as Exhibit 1. The subpoena seeks all of Plaintiff’s

28
     medical records between January 1, 2004 to present. This case is currently pending


                     Motion to Quash Subpoena for Medical Records
     Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 2 of 12 Page ID #:2



1     in the Federal District of the Northern District of Oklahoma, styled Kazem Mousavi
2     v. John Christner Trucking, LLC et al., Case No. 19-CV-00003-CVE-JFJ. The
3     place of compliance listed on the subpoena, however, is located in Los Angeles,
4     California. Thus, under Federal Rule of Civil Procedure 45(d)(3)(A), Plaintiff must
5     bring his motion to quash in this Court, “the court for the district where compliance
6     is required.” As discussed below, these records are private, confidential, irrelevant,
7     and amount to a pure fishing expedition designed to harass Plaintiff, and this Court
8     should quash or modify the subpoena accordingly.
9      I.   BRIEF STATEMENT OF THE CASE
10          Mousavi began working as a semi-truck driver for JCT in 2012. On
11 approximately April 6, 2017, JCT installed a camera in Mousavi’s semi-truck
12 without informing him that the camera would be recording audio inside of his cab.
13 Approximately two weeks after installation, an employee of JCT informed Mousavi
14 that she had been listening to his conversations, stating that she loved listening to
15 him speak in his native tongue. Mousavi, paranoid and anxious from his employer’s
16 blatant privacy invasion, asked his supervisor to remove the camera, but his
17 supervisor refused. Mousavi returned to his home in California to see a doctor
18 regarding his anxiety and informed JCT that he was not fit to drive due to the
19 mental anguish he was experiencing from being surveilled. Knowing that Mousavi
20 was unfit to drive, JCT asked him to return to the road. On May 5, 2017, at 9:45
21 a.m. (CST), Mousavi tipped over his truck on a narrow road in rural Missouri. Four
22 days later, JCT fired him.
23          On January 3, 2019, Mousavi filed the above referenced action in the
24 Northern District of Oklahoma. In his Complaint, Mousavi asserted claims against
25 JCT for (1) a violation of the Electronic Communications Privacy Act (“ECPA”),
26 18 U.S.C. § 2510 et seq., (2) discrimination in violation of 42 U.S.C. § 1981, (3) an
27 invasion of his right of seclusion, (4) negligence per se, and (5) breach of contract.
28 Mousavi further allege a separate breach of contract claim against Three Diamond

                                              2 
                       Motion to Quash Subpoena for Medical Records
     Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 3 of 12 Page ID #:3



1     Leasing, a subsidiary of JCT. Mousavi’s negligence per se claim and his
2     discrimination claim were dismissed on April 19. (Dkt. #25.) Mousavi currently has
3     a Motion to Amend his Complaint pending. (Dkt. # 39.)
4         II.    FACTS RELEVANT TO THIS MOTION TO QUASH
5     1.         On May 8, 2019, Defendant issued its first Subpoena to Dr. Iraj Azizi. See
6     Exhibit 2, Subpoena to Iraj Azizi dated May 8, 2019. Defendant did so without first
7     sending Plaintiff a medical authorization form or discussing whether Plaintiff would
8     consent to the discovery of his medical records. Moreover, in Attachment A of the
9     subpoena to Dr. Azizi, Defendant listed Mr. Mousavi as the Applicant, making it
10 appear as though it was Mr. Mousavi, not Defendant, who was seeking the records.1
11 2.            On May 15, 2019, Plaintiff mailed an objection to the subpoenas to each
12 medical provider subpoenaed by Defendant. See, e.g., Exhibit 3, Letter from Craig
13 Hoster to Dr. Iraj Azizi, dated May 15, 2019, Objecting to Defendant’s Subpoena
14 for the Production of Documents. Each letter objected to Defendant’s Subpoenas on
15 the same grounds:
16                     You recently received a “Subpoena to Produce Documents,
17              Information, or Objects or to Permit Inspection of Premises in a Civil
                Action,” a copy of which is enclosed. Although the Subpoena states that
18              the Applicant is Kazeem [sic] Mousavi, Mr. Mousavi did not consent or
19              authorize the issuance of the Subpoena. The Subpoena purports to
                require you to produce documents containing protected health
20              information in Tulsa, Oklahoma, which is beyond the geographical
21              limits specified in Rule 45(c) of the Federal Rules of Civil Procedure.
                Rule 45 (c)(2)(A) states that a subpoena may command production of
22              documents “within 100 miles of where the person resides, is employed,
23              or regularly transactions business in person”; it is assumed that you do
                not conduct any of these activities within 100 miles of Tulsa.
24
25
26
27
      1
28     Defendant mailed a total of sixteen subpoenas on this same day to all of Mr. Mousavi’s medical
      providers, and each one listed Mr. Mousavi as the applicant.
                                                   3 
                           Motion to Quash Subpoena for Medical Records
     Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 4 of 12 Page ID #:4



1          On behalf of Kazem Mousavi we object to the production of the
2     documents requested in the Subpoena for multiple reasons, including,
3     without limitation, the following:
4                         1.      The request for documents is too broad.        The
5                  Subpoena requests “the entire contents of all medical files” and
6                  is not limited to the relevant documents concerning the injuries
7                  which are the subject of the litigation.
8
                          2.      The time periods set forth in the Subpoena are too
9
                   broad. These time periods should be limited to time periods that
10
                   are relevant in the litigation.
11
12                        3.      The Subpoena requests documents and information,
13                 the production of which would disclose Mr. Mousavi’s protected
14                 health information in violation of HIPAA privacy rules
15                 (generally 45 CFR §164.501 et seq.). Mr. Mousavi has not
16                 consented or authorized the release of all the protected matter
17                 requested in the Subpoena. Further an appropriate protective
18                 order has not been sought or obtained to cover the health
19                 information.
20
                   Additionally, Kazem Mousavi does not waive any protections or
21
            restrictions on the disclosure of health information and records under
22
            California law.
23
      3.    On May 21, 2019, Defendant’s counsel mailed a letter to Plaintiff’s counsel
24
      stating that he would withdraw the current subpoenas and re-issue them so as to not
25
      run afoul of Fed. R. Civ. P. 45(c)(2)’s 100 mile rule. See Exhibit 4, Nicholaus
26
      Hancock Letter to Craig Hoster dated May 21, 2019. In that same letter,
27
      Defendant’s counsel stated that he would accept an executed medical authorization
28

                                                4 
                       Motion to Quash Subpoena for Medical Records
    Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 5 of 12 Page ID #:5



1    permitting him “to obtain Plaintiff’s medical and psychological treatment and
2    billing records from May 5, 2016 (1 year before the accident) to present.” See
3    Exhibit 4 at 2. Defendant’s counsel attached a medical authorization to his
4    correspondence, and that was the first time Defendant had ever sought a medical
5    authorization from Plaintiff.
6    4.    After some negotiation regarding the wording of the medical authorization,
7    Plaintiff’s counsel emailed Defendant’s counsel a blank signed medical
8    authorization for use with any of Plaintiff’s medical providers except for Dr. Iraj
9    Azizi. Dr. Azizi is Plaintiff’s primary care physician, so Plaintiff believed the
10 request for all of Mr. Mousavi’s medical records from Dr. Azizi was overbroad,
11 considering Mr. Mousavi was only claiming injuries to certain body parts, but the
12 authorization was not so limited. See Exhibit 5, Email Correspondence from Deric
13 McClellan to Nicholaus Hancock dated June 10, 2019.
14 5.      Plaintiff’s counsel and Defendant’s counsel exchanged emails regarding the
15 scope of the medical authorization for Dr. Azizi, and the parties settled on a medical
16 authorization that was limited in scope to the body parts injured in the May 5, 2017
17 wreck, as well as any records concerning Plaintiff’s mental state. Those body parts
18 included Mousavi’s left elbow, left hand and fingers, neck, left shoulder, back, and
19 left ribs. See Exhibit 6, Email Correspondence between Deric McClellan and
20 Nicholaus Hancock from June 10, 2019 through June 14, 2019. Defendant
21 specifically reserved its right to request broader authorization if, after review of the
22 information received, they determined that the records provided by Dr. Azizi were
23 inadequate.
24 6.      Plaintiff returned a signed medical authorization for Dr. Azizi on June 21,
25 2019. See Exhibit 7, Email Correspondence from Deric McClellan to Nicholaus
26 Hancock on June 21, 2019; see also Exhibit 8, Signed Medical Authorization from
27 Plaintiff Kazem Mousavi Authorizing Dr. Azizi to Release his Medical Records to
28 Defendant’s Counsel.

                                              5 
                      Motion to Quash Subpoena for Medical Records
     Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 6 of 12 Page ID #:6



1     7.    To Plaintiff’s knowledge, Defendant never received any medical records
2     from Dr. Azizi.
3     8.    On August 2, 2019, Defendant issued the subject subpoena to Dr. Azizi,
4     requesting the following:
5           1. Copies of the complete medical records from January 1, 2004 to
6           PRESENT (whether existing in print of electronic form), including
7           but not limited to:
8                 a.    Intake    documents,     questionnaires,   admissions
9                 summaries;
10                b. History and physical forms, etc.
11                c. Medical records, including any ER/Trauma records,
12                physical therapy, consultation reports, progress notes, etc.;
13                d. Medical reports, dictated and/or written;
14                e. Doctors and/or nursing notes;
15                f. Prescriptions;
16                g. Reports of x-rays, MRI’s, CT Scans, INCLUDING CD
17                of films and/or studies;
18                h. Lab work and or other diagnostic tests;
19                i. Face Sheets;
20                j. Discharge summaries;
21                k. ALL correspondences or other documentation about
22                which you may have knowledge, concerning the physical
23                condition and/or mental condition and care of Kazem
24                Mousavi for treatment dates January 1, 2001 to the
25                present;
26                l. Certification by provider and/or by Affidavit (attached).
27 See Exhibit 1 at 2.
28

                                                6 
                        Motion to Quash Subpoena for Medical Records
     Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 7 of 12 Page ID #:7



1     9.     Plaintiff’s counsel contacted Defendant’s counsel on August 15 about his
2     concerns with the subpoena. After discussing the scope of the subpoena, the two
3     sides could not come to an agreement. See Exhibit 9, Email Correspondence
4     between Deric McClellan and Nicholaus Hancock, dated August 16, 2019.
5     III.   ARGUMENT AND AUTHORITY
6          A. The Records Requested By Defendant are Private, Privileged, Irrelevant,
7            and Overbroad
8            Federal Rule of Civil Procedure 45(d)(3)(A)(iii) states that a court “must
9     quash or modify a subpoena that: (iv) requires disclosure of privileged or other
10 protected matter, if no exception or wavier applies.” There is no doubt that Plaintiff
11 has a protected privacy right in medical records pertaining to his physical and
12 mental health. See generally Griswold v. Connecticut, 381 U.S. 479, 484 (1965)
13 (finding that a right to privacy is implied in the 1st, 3rd, 4th, 5th, and 9th
14 Amendments). Numerous federal courts have recognized the inherent, highly
15 confidential and private nature of medical records. See Norman-Bloodsaw v.
16 Lawrence Berkeley Laboratory, 135 F.3d 1260, 1269 (9th Cir. 1998) (“The
17 constitutionally protected privacy interest in avoiding disclosure of personal matters
18 clearly encompasses medical information and its confidentiality.”); Herring v.
19 Keenan, 218 F.3d 1171, 1175 (10th Cir. 2000) (“There is no dispute that
20 confidential medical information is entitled to constitutional privacy protection.”
21 (quoting A.L.A. v. West Valley Cty, 26 F.3d 989, 990 (10th Cir. 1994)).
22           Along with a constitutional right to privacy in one’s medical records,
23 individuals also enjoy a statutory privilege under both California and Oklahoma
24 law. See, e.g., Cal. Evid. Code § 994 (“[T]he patient, whether or not a party, has a
25 privilege to refuse to disclose, and to prevent another from disclosing, a confidential
26 communication between patient and physician if the privilege is claimed by: (a) The
27 holder of the privilege . . . .”); 12 O.S. 12-2503(B) (“A patient has a privilege to
28 refuse to disclose and to prevent any other person from disclosing confidential

                                             7 
                       Motion to Quash Subpoena for Medical Records
     Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 8 of 12 Page ID #:8



1     communications made for the purpose of diagnosis or treatment of the patient’s
2     physical, mental or emotional condition, including alcohol or drug addiction,
3     among the patient, the patient’s physician or psychotherapist, and persons who are
4     participating in the diagnosis or treatment under the direction of the physician or
5     psychotherapist, including members of the patient’s family.”). Of course, this
6     privilege can be waived by filing a lawsuit and putting one’s physical and mental
7     condition into dispute. See, e.g., Cal. Evid. Code § 996 (“There is no privilege
8     under this article as to a communication relevant to an issue concerning the
9     condition of the patient if such issue has been tendered by . . . . [t]he plaintiff in an
10 action brought . . . for damages . . . .”); see also 12 O.S. 12-2503(D)(3) (“The
11 privilege under this Code as to a communication relevant to the physical, mental or
12 emotional condition of the patient in any proceeding in which the patient relies
13 upon that condition as an element of the patient’s claim or defense or, after the
14 patient’s death, in any proceeding in which any party relies upon the condition as an
15 element of the party’s claim or defense is qualified to the extent that an adverse
16 party in the proceeding may obtain relevant information regarding the condition by
17 statutory discovery.”). However, a plaintiff does not open up his entire medical
18 history to scrutiny and bad faith fishing expeditions just by filing a lawsuit. See
19 Britt v. Superior Court, 574 P.2d 766, 768-69 (Cal. 1978); see also Nitzel v.
20 Jackson, 1994 OK 49, 879 P.2d 1222, 1223 (1994).
21          Moreover, while “Rule 45 does not list irrelevance or over breadth as reasons
22 for quashing a subpoena . . . courts have held that the scope of discovery under a
23 subpoena is the same as the scope of discovery under Rule 26.” Hendricks v. Total
24 Quality Logistics, LLC, 275 F.R.D. 251, 253 (S.D. Ohio 2011); see also Clay v.
25 Lambert, No. 17-cv-85-PAB-MEH, 2017 WL 4755152, at *2 (“A subpoena served
26 on a third party pursuant to Rule 45 of the Federal Rules of Civil Procedure is
27 subject to the same standards that govern discovery between the parties—it must
28 seek relevant information and be proportional to the needs of the case.”).

                                                8 
                       Motion to Quash Subpoena for Medical Records
     Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 9 of 12 Page ID #:9



1           Accordingly, this Court must determine whether Defendant’s request for
2     medical records is limited to the cause and extent of the injuries and damages
3     claimed. Defendant’s request is not so limited. First, Defendant seeks over fifteen
4     years of medical records after only requesting three for vast majority of this case.
5     The date appears to be arbitrary, as nothing significant in Mousavi’s medical
6     history occurred in 2004.
7           Moreover, and most importantly, the request is not limited in scope to the
8     injuries sustained by Mousavi in the May 5, 2017 wreck. The request encompasses
9     the records from every single visit Mousavi has had with Dr. Azizi over a fifteen
10 year span. Notably, Dr. Azizi is not a specialist, but rather, is Mousavi’s primary
11 care physician. He is Mousavi’s first stop for every medical issue in his life. And
12 Defendant wants unfettered access to all of those records— regardless of whether
13 Mousavi was treated for the flu or a hangnail—for a fifteen year period.
14          The Ninth Circuit has noted that “[e]xtension of the right of confidentiality to
15 personal medical information recognizes there are few matters that are quite so
16 personal as the status of one’s health.” Doe v. City of New York, 15 F.3d 264, 267
17 (9th Cir. 1998). Here, Defendant is seeking access to Mousavi’s most personal
18 information to embark on a fishing expedition with no other goal than to harass
19 Mousavi. Accordingly, this Court should quash Defendant’s subpoena, or, in the
20 alternative, modify it as Defendant’s request is grossly overbroad.
21       B. Defendant’s Subpoena Requires Dr. Azizi to Choose Between Violating
22          HIPAA and Ignoring a Court Order
23          Next, Defendant has once again failed to comply with the Health Insurance
24 Portability and Accountability Act (“HIPAA”) in seeking Plaintiff’s medical
25 records. Title II of HIPAA includes a privacy rule that regulates and protects the
26 privacy of individually identifiable health information. 45 C.F.R. § 164.501 et seq.
27 Under these rules, the disclosure and use of protected health information (“PHI”)
28 held by “covered entities” is generally not permitted without authorization by the

                                              9 
                      Motion to Quash Subpoena for Medical Records
    Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 10 of 12 Page ID #:10



1      person whom the information is sought. See generally 45 C.F.R. §§ 164.508, 510.
2      However, there are exceptions to this rule. For instance, where a subpoena is signed
3      by an attorney, HIPAA permits the subpoenaed medical provider to disclose
4      protected health information only upon receipt of one of the following: (i)
5      “satisfactory assurance” that “the individual who is the subject of the protected
6      health information that has been requested has been given notice of the request” as
7      set forth at 45 C.F.R. § 164.512(e)(1)(ii)(A) and (iii), which further requires a
8      representation that the time for the affected individual to object has elapsed and
9      either no objections were filed or that objections filed by the court have been
10 resolved; or (ii) “satisfactory assurance” “that reasonable efforts have been made by
11 [the requesting] party to secure a qualified protective order that meets the
12 requirements of [HIPAA],” which requires representing that a protective order,
13 complicit with HIPAA, has been presented to and/or requested from the court. 45
14 C.F.R. § 164.512(e)(1)(ii)(B) and (e)(1)(iv) and (v). Here, Defendant did not satisfy
15 either requirement of 45 C.F.R. 164.512(e)(1)(ii).
16             In ignoring HIPAA requirements, yet again, pertaining to subpoenas for
17 medical records, the Defendant has placed Dr. Azizi in a catch-22: produce records
18 in violation of HIPAA privacy rules and risk penalization under HIPAA, or refuse
19 to comply with the subpoena and risk contempt sanctions by this Court. These
20 onerous circumstances serve as an additional basis for quashing the subpoena.
21 IV.       CONCLUSION
22           Defendant’s subpoenas were issued in violation of HIPAA regulations and
23 seek highly personal, private medical records, with very little limitation as to time
24 and no limitation as to subject matter or relevancy. Thus, the subpoena should be
25 quashed or modified, and a protective order barring the disclosure of Mousavi’s
26 medical records should be entered.
27
       DATED: August 16, 2019                  HAFFNER LAW PC
28

                                              10 
                       Motion to Quash Subpoena for Medical Records
    Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 11 of 12 Page ID #:11



1
                                    By:     /s/ Joshua H. Haffner
                                            Joshua H. Haffner
2                                           Attorneys for Plaintiff
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           11 
                      Motion to Quash Subpoena for Medical Records
    Case 2:19-cv-07167 Document 1 Filed 08/16/19 Page 12 of 12 Page ID #:12



1                                CERTIFICATE OF MAILING
2             I hereby certify that on the 16th of August, 2019, I transmitted electronically
3      a true and exact copy of the above and foregoing document to the Clerk of Court
4      using the CM/ECF filing system.        The Court Clerk will transmit a Notice of
5      Electronic Filing to the following ECF registrants:
6
             Robert Earl Applegate
7
              applegate@csmlawgroup.com,crystal@csmlawgroup.com,kirby@csmlawgro
8             up.com,amy@csmlawgroup.com
9
             Robert P Coffey , Jr
10            robert@csmlawgroup.com,crystal@csmlawgroup.com,reception@csmlawgro
11            up.com,amy@csmlawgroup.com,Cheryl@csmlawgroup.com

12           Nicholaus Adam Hancock
13            nicholaus@csmlawgroup.com,karen@csmlawgroup.com

14
          And by placing the same in the United States mail, with proper postage thereon

15
       fully prepaid, to the following parties: NONE

16
                                              /s/Joshua H. Haffner
17                                            Joshua H. Haffner
18
19
20
21
22
23
24
25
26
27
28

                                               12 
                        Motion to Quash Subpoena for Medical Records
